Provident Financial Services, Inc. Announces Increased Quarterly Earnings and Declares Quarterly Cash Dividend JERSEY CITY, NJ, July 29, 2011 - Provident Financial Services, Inc. (NYSE:PFS) (the “Company”) reported net income of $14.0 million, or $0.25 per basic and diluted share for the quarter ended June 30, 2011, compared to net income of $12.9 million, or $0.23 per basic and diluted share for the quarter ended June 30, 2010. For the six months ended June 30, 2011, the Company reported net income of $26.9 million, or $0.47 per basic and diluted share, compared to net income of $24.1 million, or $0.43 per basic and diluted share for the same period last year. The second quarter and year-to-date results for the period ended June 30, 2011 continued to benefit from lower funding costs, with net interest income increasing $2.0 million and $4.7 million, respectively, compared with the same periods in 2010.The provision for loan losses decreased $1.5 million and $2.6 million for the three and six months ended June 30, 2011, respectively, compared with the same periods in 2010.These improvements were partially offset by increases in non-interest expense of $2.0 million and $2.6 million for the three and six month period ended June 30, 2011, respectively, compared with the same periods in 2010. Christopher Martin, Chairman, President and Chief Executive Officer, commented: “The improvement in our current quarter’s earnings of more than 8% reaffirms our belief that we can produce solid, consistent results in a challenging environment.The increase in our earnings was driven primarily by lower funding costs and reduced loan loss provisions, as early stage delinquencies have declined.”Martin continued: “With unemployment in New Jersey hovering near 9.5%, any potential growth for small businesses will be constrained, and economic uncertainty will continue to pressure consumers.One year after the passage of the Dodd-Frank legislation, the outlook for the banking industry remains clouded and complex, affecting customers and competitors alike.On a more positive note, we look forward to completing the acquisition of Beacon Trust Company in the coming quarter to further expand our customer base, while continuing to diversify our earnings sources.” Declaration of Quarterly Dividend The Company’s Board of Directors declared a quarterly cash dividend of $0.12 per common share payable on August 31, 2011, to stockholders of record as of the close of business on August 15, 2011. Balance Sheet Summary Total assets increased $55.0 million, or 0.8%, to $6.88 billion at June 30, 2011, from $6.82 billion at December 31, 2010, due primarily to increases in cash and cash equivalents and net loans, partially offset by a decline in securities available for sale. Cash and cash equivalents increased $135.1 million to $187.3 million at June 30, 2011, from $52.2 million at December 31, 2010.These cash balances will be deployed to fund loan originations and investment purchases. Total investments decreased $125.5 million, or 7.1%, during the six months ended June 30, 2011.The decrease was primarily due to principal repayments on mortgage-backed securities and maturities. The Company’s net loans increased $40.5 million, or 0.9%, to $4.38 billion at June 30, 2011, from $4.34 billion at December 31, 2010.Loan originations totaled $602.4 million and loan purchases totaled $59.0 million for the six months ended June 30, 2011.The loan portfolio had net increases of $39.9 million in multi-family mortgage loans, $22.3 million in commercial mortgage loans and $42.2 million in commercial loans, partially offset by decreases of $34.4 million in construction loans, $14.0 million in consumer loans and $11.1 million in residential mortgage loans.Commercial real estate, commercial and construction loans represented 56.6% of the loan portfolio at June 30, 2011, compared to 55.6% at December 31, 2010. 1 At June 30, 2011, the Company’s unfunded loan commitments totaled $804.1 million, including $279.0 million in commercial loan commitments, $116.3 million in construction loan commitments and $97.0 million in commercial mortgage commitments.Unfunded loan commitments at March 31, 2011 were $723.0 million. Foreclosed assets increased $3.9 million, to $6.8 million at June 30, 2011, from $2.9 million at December 31, 2010. Foreclosed assets consisted of $4.4 million of residential properties, $1.2 million of commercial real estate and $1.2 million of marine vessels at June 30, 2011. Total deposits increased $115.2 million, or 2.4%, during the six months ended June 30, 2011 to $4.99 billion.Core deposits, consisting of savings and demand deposit accounts, increased $170.8 million, or 4.7%, to $3.77 billion at June 30, 2011.The majority of the core deposit increase was in commercial and retail checking deposits, money market and savings deposits.Time deposits decreased $55.6 million, or 4.3%, to $1.22 billion at June 30, 2011, with the majority of the decrease occurring in the 15-month and shorter maturity categories.The Company remains focused on cultivating core deposit relationships, while strategically permitting the run-off of certain higher-cost time deposits.Core deposits represented 75.5% of total deposits at June 30, 2011, compared to 73.8% at December 31, 2010. Borrowed funds were reduced $78.6 million, or 8.1% during the six months ended June 30, 2011, to $891.1 million, as wholesale funding was replaced with core deposit growth.Borrowed funds represented 13.0% of total assets at June 30, 2011, a reduction from 14.2% at December 31, 2010. Stockholders’ equity increased $16.8 million, or 1.8% during the six months ended June 30, 2011 to $938.5 million, primarily due to net income earned for the period, offset by dividends paid to stockholders.At June 30, 2011, book value per share and tangible book value per share were $15.63 and $9.76, respectively, compared with $15.38 and $9.47, respectively, at December 31, 2010. Results of Operations Net Interest Margin The Company’s net interest margin for the quarter ended June 30, 2011 was 3.53%, which reflects increases of 2 basis points from 3.51% for the quarter ended March 31, 2011, and 5 basis points from 3.48% for the quarter ended June 30, 2010.The increase in the net interest margin for the three months ended June 30, 2011, compared to the trailing quarter and the quarter ended June 30, 2010, was primarily attributable to decreases in the cost of interest-bearing liabilities.The weighted average yield on interest-earning assets was 4.56% for the three months ended June 30, 2011, compared with 4.58% for the trailing quarter, and 4.81% for the three months ended June 30, 2010.The weighted average cost of interest-bearing liabilities was 1.19% for the quarter ended June 30, 2011, compared with 1.23% for the trailing quarter and 1.51% for the second quarter of 2010.The average cost of deposits for the three months ended June 30, 2011 was 0.89%, compared with 0.92% for the trailing quarter and 1.13% for the same period last year.The average cost of borrowings for the three months ended June 30, 2011 was 2.65%, compared with 2.70% for the trailing quarter, and 3.27% for the same period last year. For the six months ended June 30, 2011, the net interest margin increased 10 basis points to 3.52%, compared with 3.42% for the six months ended June 30, 2010.The weighted average yield on interest-earning assets declined 23 basis points to 4.57% for the six months ended June 30, 2011, compared with 4.80% for the six months ended June 30, 2010, however the weighted average cost of interest-bearing liabilities declined 37 basis points to 1.21% for the six months ended June 30, 2011, compared with 1.58% for the same period in 2010.The average cost of deposits for the six months ended June 30, 2011 was 0.90%, compared with 1.19% for the same period last year.The average cost of borrowings for the six months ended June 30, 2011 was 2.67%, compared with 3.32% for the same period last year. 2 Non-Interest Income Non-interest income totaled $8.0 million for the quarter ended June 30, 2011, an increase of $70,000 compared to the same period in 2010.Other income for the quarter ended June 30, 2011 totaled $1.2 million, an increase of $759,000 compared to the same period in 2010, primarily due to gains realized from increased loan sales.This increase was offset by a decrease in income related to Bank-owned life insurance of $512,000 for the three month period ended June 30, 2011, compared to the same period last year, as a result of policy claim proceeds received in 2010.Additionally, the Company recognized net other-than-temporary impairment charges on investment securities of $302,000 and $170,000 in the second quarter of 2011 and 2010, respectively, related to an investment in a non-Agency mortgage-backed security. For the six months ended June 30, 2011, non-interest income totaled $15.2 million, a decrease of $767,000, or 4.8%, compared to the same period in 2010.Net gains on securities transactions declined $789,000 for the six months ended June 30, 2011, compared with the same period in 2010.These net gains on securities transactions totaled $28,000 for the six months ended June 30, 2011, compared with net gains of $817,000 for the same period in 2010.Current period activity was comprised of gains realized on the calls of securities, while the prior year period included gains realized on the sale of securities undertaken as part of the Company’s interest rate risk management process.Also, income related to Bank-owned life insurance decreased $502,000 for the six month period ended June 30, 2011, compared to the same period last year, due to the receipt of policy claim proceeds in the second quarter of 2010.The Company recognized net other-than-temporary impairment charges of $302,000 and $170,000 during the six months ended June 30, 2011 and June 30, 2010, respectively.Offsetting these declines, other income increased $855,000 for the six months ended June 30, 2011, compared with the same period in 2010, primarily as a result of an increase in gains resulting from a larger number of loan sales. Non-Interest Expense For the three months ended June 30, 2011, non-interest expense increased $2.0 million, or 5.9%, to $35.9 million, compared to $33.9 million for the three months ended June 30, 2010.Compensation and benefits expense increased $1.5 million for the three months ended June 30, 2011, compared with the same period in 2010, as result of higher salary expense due to annual merit increases, an increased incentive compensation accrual, increased stock-based compensation expense resulting from the higher share price of the Company’s common stock and increased employee health and medical costs.In addition, other operating expenses increased $818,000 for the quarter ended June 30, 2011, compared with the same period last year, due to expenses associated with the resolution of non-performing assets.Net occupancy expense increased $333,000, or 6.8%, to $5.3 million for the three months ended June 30, 2011, compared to $4.9 million for the same period in 2010, primarily due to expenses associated with the Company’s consolidation of three facilities into its new administrative offices in April of this year.Pending the sale of two of those facilities, certain carrying costs, including taxes and utilities, will continue to be incurred.Partially offsetting these increases, FDIC insurance expense decreased $451,000, or 26.0% to $1.3 million for the three months ended June 30, 2011, compared with $1.7 million for the same period in 2010, due to the change in assessment methodology from deposit-based to one which is based upon assets.Amortization of intangibles decreased $255,000 for the three months ended June 30, 2011, compared with the same period in 2010, as a result of scheduled reductions in core deposit intangible amortization. Non-interest expense for the six months ended June 30, 2011 was $71.3 million.Non-interest expense increased $2.6 million, or 3.8%, from $68.7 million for the six months ended June 30, 2010.Compensation and benefits expense increased $2.4 million, or 7.0% to $37.3 million for the six months ended June 30, 2011 compared to $34.8 million for the six month period ended June 30, 2010, due to higher salary expense related to annual merit increases, increased stock-based compensation expense resulting from the higher share price of the Company’s common stock and increased employee health and medical costs.In addition, net occupancy expense increased $467,000, or 4.6% to $10.5 million, compared to $10.1 million for the same period in 2010, due to expenses associated with the relocation of the Company’s administrative offices and carrying costs on previously occupied facilities owned by the Company, which are pending sale.The Company also recognized an $807,000 impairment charge in the first quarter of 2011, related to the anticipated sale and relocation of its former loan center.Partially offsetting these increases, FDIC insurance expense decreased $670,000 to $3.2 million for the six months ended June 30, 2011, compared with $3.8 million for the same period in 2010.The decrease was primarily due to a lower assessment rate charged on deposits and a change in assessment methodology from a deposit-based to an asset-based assessment, effective in the second quarter of 2011.Additionally, amortization of intangibles decreased $518,000 for the six months ended June 30, 2011, compared with the same period of 2010, as a result of scheduled reductions in core deposit intangible amortization. 3 Asset Quality Total non-performing loans at June 30, 2011 were$121.3million, or 2.72% of total loans, compared with $114.6 million, or 2.57% of total loans at March 31, 2011, $97.3 million, or 2.21% of total loans at December 31, 2010, and $93.2 million, or 2.15% of total loans at June 30, 2010.The $6.8 million increase in non-performing loans at June 30, 2011, compared with the trailing quarter, consisted of a $16.4 million increase in commercial mortgages and a $4.3 million increase in commercial loans, offset by decreases of $9.1 million and $3.9 million in non-performing commercial construction loans and residential mortgage loans, respectively.At June 30, 2011, impaired loans totaled $82.3 million with related specific reserves of $3.0 million, compared with impaired loans totaling $67.8 million with related specific reserves of $5.2 million at March 31, 2011.At June 30, 2011, the Company’s allowance for loan losses was 1.62% of total loans, compared with 1.63% of total loans at March 31, 2011, 1.56% of total loans at December 31, 2010 and 1.42% of total loans at June 30, 2010. The Company recorded provisions for loan losses of $7.5 million and $15.4 million for the three and six months ended June 30, 2011, respectively, compared with provisions of $9.0 million and $18.0 million for the three and six months ended June 30, 2010, respectively.For the three and six months ended June 30, 2011, the Company had net charge-offs of $7.9 million and $11.8 million, respectively, compared with net charge-offs of $6.5 million and $17.3 million, respectively, for the same periods in 2010.The allowance for loan losses increased $3.6 million to $72.3 million at June 30, 2011, from $68.7 million at December 31, 2010.At June 30, 2011, the Company held $6.8 million of foreclosed assets, compared with $2.9 million at December 31, 2010. Income Tax Expense For the three months ended June 30, 2011, the Company’s income tax expense was $4.8 million, compared with $4.2 million for the same period in 2010.For the six months ended June 30, 2011, the Company’s income tax expense was $9.2 million, compared with $8.1 million for the same period in 2010.The increase in income tax expense was primarily attributable to higher pre-tax income. The Company’s effective tax rates were 25.6% for both the three and six months ended June 30, 2011, compared with 24.7% and 25.1% for the three and six months ended June 30, 2010, respectively. About the Company Provident Financial Services, Inc. is the holding company for The Provident Bank, a community-oriented bank offering a full range of retail and commercial loan and deposit products.The Bank currently operates 82 full service branches throughout northern and central New Jersey. Post Earnings Conference Call Representatives of the Company will hold a conference call for investors at 10:00 a.m. Eastern Time on Friday, July 29, 2011 regarding highlights of the Company’s second quarter 2011 financial results.The call may be accessed by dialing 1-877-317-6789 (Domestic) or 1-412-317-6789 (International).Internet access to the call is also available (listen only) at www.providentnj.com by going to Investor Relations and clicking on Webcast. 4 Forward Looking Statements Certain statements contained herein are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as “may,” “will,” “believe,” “expect,” “estimate,” “anticipate,” “continue,” or similar terms or variations on those terms, or the negative of those terms. Forward-looking statements are subject to numerous risks and uncertainties, including, but not limited to, those related to the economic environment, particularly in the market areas in which the Company operates, competitive products and pricing, fiscal and monetary policies of the U.S. Government, changes in government regulations affecting financial institutions, including regulatory fees and capital requirements, changes in prevailing interest rates, acquisitions and the integration of acquired businesses, credit risk management, asset-liability management, the financial and securities markets and the availability of and costs associated with sources of liquidity. The Company cautions readers not to place undue reliance on any such forward-looking statements which speak only as of the date made. The Company advises readers that the factors listed above could affect the Company's financial performance and could cause the Company's actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. The Company does not undertake and specifically declines any obligation to publicly release the result of any revisions which may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 5 PROVIDENT FINANCIAL SERVICES, INC. AND SUBSIDIARY Consolidated Statements of Condition June 30, 2011 (Unaudited) and December 31, 2010 (Dollars in Thousands) Assets June 30, 2011 December 31, 2010 Cash and due from banks $ 185,550 51,345 Short-term investments 1,739 884 Total cash and cash equivalents 187,289 52,229 Securities available for sale, at fair value 1,250,346 1,378,927 Investment securities held to maturity (fair value of $359,547) at June 30, 2011 (unaudited) and $351,680 at December 31, 2010) 348,794 346,022 Federal Home Loan Bank stock 38,575 38,283 Loans 4,453,892 4,409,813 Less allowance for loan losses 72,294 68,722 Net loans 4,381,598 4,341,091 Foreclosed assets, net 6,803 2,858 Banking premises and equipment held for sale 9,940 — Banking premises and equipment, net 66,058 74,257 Accrued interest receivable 24,008 25,257 Intangible assets 352,666 354,220 Bank-owned life insurance 139,492 136,768 Other assets 73,976 74,616 Total assets $ 6,879,545 6,824,528 Liabilities and Stockholders' Equity Deposits: Demand deposits $ 2,835,453 2,706,204 Savings deposits 934,815 893,268 Certificates of deposit of $100,000 or more 411,620 412,155 Other time deposits 811,075 866,107 Total deposits 4,992,963 4,877,734 Mortgage escrow deposits 22,554 19,558 Borrowed funds 891,128 969,683 Other liabilities 34,445 35,866 Total liabilities 5,941,090 5,902,841 Stockholders' Equity: Preferred stock, $0.01 par value, 50,000,000 shares authorized, none issued — — Common stock, $0.01 par value, 200,000,000 shares authorized, 83,209,293 shares issued and 60,034,454 outstanding at June 30, 2011, and 59,921,065 outstanding at December 31, 2010 832 832 Additional paid-in capital 1,019,135 1,017,315 Retained earnings 345,475 332,472 Accumulated other comprehensive income 15,608 14,754 Treasury stock Unallocated common stock held by the Employee Stock Ownership Plan Common Stock acquired by the Directors' Deferred Fee Plan Deferred Compensation - Directors' Deferred Fee Plan 7,436 7,482 Total stockholders' equity 938,455 921,687 Total liabilities and stockholders' equity $ 6,879,545 6,824,528 6 PROVIDENT FINANCIAL SERVICES, INC. AND SUBSIDIARY Consolidated Statements of Income Three and six months ended June 30, 2011 and 2010 (Unaudited) (Dollars in Thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Interest income: Real estate secured loans $ Commercial loans 10,775 10,170 20,857 20,507 Consumer loans 6,490 7,126 13,009 14,402 Securities available for sale and Federal Home Loan Bank stock 9,800 11,205 19,294 22,966 Investment securities 3,031 3,218 6,124 6,467 Deposits, Federal funds sold and other short-term investments 46 72 55 142 Total interest income 69,811 72,011 139,298 144,418 Interest expense: Deposits 9,625 12,264 19,455 25,770 Borrowed funds 6,010 7,606 12,220 15,739 Total interest expense 15,635 19,870 31,675 41,509 Net interest income 54,176 52,141 107,623 102,909 Provision for loan losses 7,500 9,000 15,400 18,000 Net interest income after provision for loan losses 46,676 43,141 92,223 84,909 Non-interest income: Fees 5,859 5,918 11,421 11,620 Other-than-temporary impairment losses on securities ) Portion of loss recognized in OCI (before taxes) 1,359 2,946 1,359 2,946 Net impairment losses recognized in earnings ) Bank owned life insurance 1,316 1,828 2,724 3,226 Net gain on securities transactions 14 — 28 817 Other income 1,156 397 1,344 489 Total non-interest income 8,043 7,973 15,215 15,982 Non-interest expense: Compensation and employee benefits 18,767 17,286 37,250 34,825 Net occupancy expense 5,251 4,918 10,525 10,058 Data processing expense 2,349 2,241 4,613 4,525 FDIC Insurance 1,284 1,735 3,164 3,834 Amortization of intangibles 766 1,021 1,606 2,124 Impairment of premises and equipment — — 807 — Advertising and promotion expense 1,184 1,216 1,782 1,886 Other operating expenses 6,332 5,514 11,537 11,441 Total non-interest expenses 35,933 33,931 71,284 68,693 Income before income tax expense 18,786 17,183 36,154 32,198 Income tax expense 4,809 4,243 9,246 8,071 Net income $ Basic earnings per share $ Average basic shares outstanding Diluted earnings per share $ Average diluted shares outstanding 7 PROVIDENT FINANCIAL SERVICES, INC. AND SUBSIDIARY Consolidated Financial Highlights (Dollars in Thousands, except share data)(unaudited) At or for the At or for the Three Months Ended Six Months Ended June 30, June 30, STATEMENTS OF INCOME: Net interest income $ Provision for loan losses Non-interest income Non-interest expense Income before income tax expense Net income $ Basic and diluted earnings per share $ Interest rate spread % Net interest margin % PROFITABILITY: Annualized return on average assets % Annualized return on average equity % Annualized non-interest expense to average assets % Efficiency ratio (1) % ASSET QUALITY: Non-accrual loans $ $ 90+ and still accruing — — Non-performing loans Foreclosed assets Non-performing assets Non-performing loans to total loans % % Non-performing assets to total assets % % Allowance for loan losses $ $ Allowance for loan losses to total non-performing loans % % Allowance for loan losses to total loans % % AVERAGE BALANCE SHEET DATA: Assets $ Loans, net Earnings assets Core deposits Borrowings Interest-bearing liabilities Stockholders'equity Average yield on interest-earning assets % Average cost on interest-bearing liabilities % 8 (1) Efficiency Ratio Calculation Three Months Ended Six Months Ended June 30, June 30, Net interest income $ Non-interest income Total income: $ Non-interest expense: $ Expense/income: % 9 PROVIDENT FINANCIAL SERVICES, INC. AND SUBSIDIARY Net Interest Margin Analysis Quarterly Average Balances (Unaudited) (Dollars in Thousands) June 30, 2011 March 31, 2011 Average Average Average Average Balance Interest Yield Balance Interest Yield Interest-Earning Assets: Deposits $ $
